ACCEPTED
                                                                                        04-15-00100-CR
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  6/24/2015 11:26:28 AM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                              NO. 04-15-00100-CR

                                                                      FILED IN
                                                               4th COURT OF APPEALS
                                 IN THE                         SAN ANTONIO, TEXAS
                        FOURTH COURT OF APPEALS                6/24/2015 11:26:28 AM
                               OF TEXAS                            KEITH E. HOTTLE
                         AT SAN ANTONIO, TEXAS                          Clerk




                             BRANDON MASTER,
                                 Appellant

                                    VS.
                            THE STATE OF TEXAS,
                                  Appellee


                  MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE COURT OF APPEALS:

       Comes now, and RICHARD B. DULANY, JR., Assistant Public Defender,

counsel for Appellant in the above-styled appeal, and respectfully requests

permission to withdraw as counsel.

                                         I.

       The Bexar County Public Defender’s office was appointed on March 16,

2015 to represent Appellant in this appeal from the revocation of probation in trial

court case number 2010CR4791W, obtained upon Appellant’s plea of true to the

trial court.

                                        II.

       Undersigned counsel has conducted a diligent review of the record and

pertinent case law, and counsel finds the appeal to be wholly frivolous. Counsel
has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967) and High v.

State, 573 S.W.2d 807 (Tex.Crim.App. 1978), in which counsel relates that he has

diligently searched the record and has failed to find any meritorious issues for

review on appeal.

                                          III.

      Counsel has provided Appellant, by Certified Mail, a copy of the brief filed

in this case, along with a letter outlining Appellant’s rights under Anders, including

the right to review the appellate record and file a pro se brief.

                                          IV.

      Counsel has provided Appellant with a motion for pro se access to the

appellate record to sign, date, and return to this Court for filing. See Kelly v. State,

436 S.W.3d 313, 318-19 (Tex. Crim. App. 2014).

                                          V.

      Counsel has provided Appellant a copy of this Motion to Withdraw

contemporaneously with filing of said brief.

                                          VI.

      For the above reasons, counsel respectfully requests permission to withdraw

from further representation of Appellant.

                                        Respectfully submitted,

                                        /s/ Richard B. Dulany, Jr.
                                        ____________________________________
                                        RICHARD B. DULANY, JR.
                                    Assistant Public Defender
                                    Bexar County Public Defender’s Office
                                    101 W. Nueva St., Suite 370
                                    San Antonio, Texas 78205
                                    richard.dulany@bexar.org
                                    (210) 335-0701
                                    FAX (210) 335-0707
                                    Texas Bar No. 06196400

                                    ATTORNEY FOR APPELLANT

            CERTIFICATE OF SERVICE AND COMPLIANCE

      I HEREBY CERTIFY that a true and correct copy of the above and

foregoing Motion To Withdraw as Counsel has been delivered electronically to the

Bexar County District Attorney’s Office, Appellate Division, Paul Elizondo

Tower, 101 Nueva St., Suite 710, San Antonio, Texas 78205, on June 24, 2015.

      I further certify that a true and correct copy of the foregoing motion was

served upon Brandon Master, TDCJ# 01653759, Garza West Transfer Facility,

4250 HWY 202, Beeville, TX 78102, by certified mail, return receipt requested,

Article No. 7012 1640 0002 4217 6719, on June 24, 2015.

      This document contains 439 words.


                                    /s/ Richard B. Dulany, Jr.
                                    ____________________________________
                                    RICHARD B. DULANY, JR.